Citation Nr: 1113257	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-25 163	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri




THE ISSUE

Entitlement to service connection for a back disability.  




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 to May 1988.  Thereafter, it appears that he served in the Naval Reserve until December 1993.  He also reports serving in the National Guard for one year after his Naval Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  The Board remanded the matter for further development in July 2007 and October 2009.

Unfortunately, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2007, the Board remanded for proper notice and for attempts to obtain service treatment records.  Pursuant to that request, the Naval Reserve Personnel Center in New Orleans, Louisiana, responded in September 2007 that the requested medical records were no longer maintained at that command and instructed that the request should be forwarded to the VA Service Medical Record Center.  In May 2008, VA sent a letter to the VA Service Medical Record Center requesting the Veteran's service treatment records.  However, in June 2008, the VA Records Management Center returned a copy of the May 2008 letter addressed to the VA Service Medical Record Center to the RO with an attachment stating that the attached letter was forwarded to their office in error and that the Veteran's file was located at the regional office.  The Board notes that it appears that the VA Records Management Center misinterpreted the intent of the May 2008 letter as the June 2008 response indicates that the requested information was the Veteran's claims file.  Therefore, it does not appear that a response has been received from the VA Service Medical Record Center (which the Board notes is located at a different post office box than the VA Records Management Center) in response to the request for service treatment records.  Consequently, in October 2009, the Board remanded for another attempt to contact the VA Service Medical Record Center to obtain the Veteran's service treatment records.  38 C.F.R. § 3.159(c)(2).  However, it does not appear that a follow up request was made to that location.  Moreover, there is no explanation as to why the request was not made.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran's service treatment records are still unavailable, and there was no indication of a follow-up for his records with the VA Service Medical Record Center, a remand is necessary for compliance.  

The Board observes that in October 2009, the Veteran's service personnel records were associated with his claims file.  Within this service personnel records were copies of his November 1984 enlistment examination and report of medical history, neither of which indicate any back complaints or diagnosis.  However, the remainder of his service treatment records for his active naval service, to include his separation examination and report of medical history, are not of record.  Further, his medical records from his service with the Naval Reserves which date from 1989 to 1992, are absent for any indication of a back disability.  Nevertheless, the Veteran claims that he sought treatment for his back while in the Navy on active duty.  In his February 2004 notice of disagreement (NOD), the Veteran added that he visited the doctor on base a number of times and his back completely went out during a field exercise in Japan in approximately 1987 or 1988.  He added that his back had been a problem since active duty but he did not seek treatment for his back unless it bothered him for months at a time.  Instead, he treated his back with Motrin and hot baths.  Most recently during his January 2010 VA examination, the Veteran reported that his back pain began in 1986 after straining his back lifting a heavy object.  He also stated that he fell on wet terrain while in Japan in 1987 or 1988 and could not get up.  The Veteran thought he would have checked recurrent low back pain on his separation report of medical history in 1988 (which is not of record).  He reported no special incidents during his Naval Reserve service from 1988 to 1993.  In a December 2009 statement, he indicated that he did not know if he was treated for his back injury during his National Guard service but stated he had previously provided his treatment dates.

The Veteran is competent to report that he sought treatment for his back during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Board has no reason to conclude that his reports are not credible.  Therefore, the current evidence of record indicates that the Veteran sought treatment for back problems during service, as reflected above.  

Additionally, the post-service medical evidence indicates that the Veteran sought private treatment for his back in 1993.  In this regard, a March 1993 record from N.C. & A.C. indicated that the Veteran's back went out the day before after moving a couch and that his back went out once a year.  It was also noted that he had a history of back problems.  As such, the evidence of record currently indicates that the Veteran sought treatment for back problems during service and was noted to have a history of back problems as early as March 1993.  

Accordingly, in October 2009, the Board remanded the matter for a VA examination.  In November 2010, the VA examiner opined that it is less likely as not that the Veteran's current back condition is the result of his service experiences from September 1985 to May 1988.  The examiner reasoned that degenerative changes are seen in as many as 50 percent of the population asymptomatic or symptomatic by their 40s so the Veteran's current findings are not unusual for his age.  The examiner added that in absence of active duty evidence of injury and normal examinations on three occasions after his active duty period (July 1989, August 1990, and October 1991), it is hard to ascribe his current more persistent symptoms to his service experience of record.  The civilian back pain referenced in 1993 appears to be an intermittent lumbar strain and does not meet the criteria of chronicity at a point some five years after the active duty period in question.  

The Board observes that it is unclear from the examiner's rationale whether he considered the Veteran's lay statements regarding his in-service back injuries (1986 strained back after lifting heavy object; 1987/1988 fell on wet terrain; marked recurrent back pain in 1988 at time of separation from service) when concluding that there was no active duty evidence of injury.  The Board finds that clarification is necessary in this case due to the absence of the Veteran's active duty service treatment records and the Veteran's competent and credible statements describing his in-service back injuries.  Accordingly, a remand for clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Service Medical Record Center; P.O. Box 150950; St. Louis, Missouri; 63115-8950 and ascertain whether they have any service treatment records, especially for his active naval service from September 1985 to May 1988.  Efforts to contact the above and any responses should be so documented in the claims file.  If the AMC/RO determines that it is not necessary to contact this repository, the claims file must be documented with the reasons why follow-up is not needed.

2.  Ask the November 2010 VA examiner to clarify whether he considered the Veteran's statements that he had back pain during service as described during his initial January 2010 VA examination.  The Veteran's statements include that his back pain began in 1986 after straining his back lifting a heavy object; that he fell on wet terrain while in Japan in 1987 or 1988 and could not get up; and that he checked recurrent low back pain on his separation report of medical history in 1988.  The examiner should accept and consider these statements despite the lack of documentation in the claims file.  If an addendum cannot be obtained, schedule the Veteran for another VA examination that fully considers his contentions.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


